 1
 2
 3
 4
 5
 6
 7
 8
 9
10                          UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12
13   MICHAEL C. LEE,                                     Case No.: 18cv0159 W (BLM)
14                                      Plaintiff,
                                                         ORDER DENYING DEFENDANTS’
15   v.                                                  (1) MOTION TO SEAL [DOC. 24]
                                                         AND (2) MOTION FOR JUDGMENT
16   CITY OF SAN DIEGO, et al.
                                                         ON THE PLEADINGS [DOC. 23]
17                                    Defendants.
18
19         Defendants City of San Diego and San Diego Police Officers Peter Larson, Darrell
20   Cox, Robert Lawyer and Steven Choy move for judgment on the pleadings under Federal
21   Rule of Civil Procedure 12(c). In support of their motion, Defendants also seek an order
22   sealing videos of the arrest of Plaintiff Michael C. Lee. Plaintiff opposes only the motion
23   for judgment on the pleadings.
24         The Court decides the matter on the papers submitted and without oral argument.
25   See Civ. L.R. 7.1(d.1). For the reasons that follow, the Court DENIES Defendants’
26   motion to seal [Doc. 24] and motion for judgment on the pleadings [Doc. 23].
27   //
28   //
                                                     1
                                                                                 18cv0159 W (BLM)
 1   I.    BACKGROUND
 2         The following allegations are taken from the First Amended Complaint (“FAC”
 3   [Doc. 11]).
 4         On May 28, 2017, at approximately 2:00 a.m., Plaintiff Michael C. Lee was
 5   standing on the sidewalk outside a club in the Gaslamp District in downtown San Diego.
 6   (FAC ¶ 8.) Lee was waiting for a ride from a friend when two police officers approached
 7   Lee. (Id.) Lee asked the officers if he was doing anything wrong, but the officers did not
 8   respond. (Id. ¶ 9.)
 9         A short time later, the officers again approached Lee, who was still on his cell
10   phone with his friend. (FAC ¶ 10.) The officers grabbed Lee, and violently took him to
11   the ground. (Id.) Once on the ground, Lee’s arms were twisted and pulled behind him,
12   causing extreme pain. (Id.) One of the officers twisted Lee’s left arm with sufficient
13   torque that it fractured his humerus bone in several places. (Id.) Lee was arrested, but
14   the district attorney refused to prosecute.
15         Lee required extensive surgery to repair his fractured arm. (FAC ¶ 11.) The
16   operation required placement of a long, metal plate on the humerus bone that was
17   attached with 16 screws. (Id.)
18         At the time of the incident, Lee was employed by the San Diego Chargers as a
19   defensive back on the 90-man roster, and was hoping to make the team’s 53-man roster
20   for the upcoming season. (FAC ¶ 13.) As a result of the severity of the injury, and the
21   lengthy recovery period, Lee was released by the Chargers and unable to pursue playing
22   in the National Football League. (Id. ¶¶ 14, 15.)
23         On January 23, 2018, Lee filed this lawsuit against the City and the officers
24   involved in his arrest. The Complaint asserts a 42 U.S.C. § 1983 cause of action for
25   excessive force, as well as four state-based causes of action. Defendants now move for
26   judgment on the pleadings arguing that they are entitled to qualified immunity.
27
28

                                                   2
                                                                                 18cv0159 W (BLM)
 1   II.    LEGAL STANDARD
 2          “After the pleadings are closed but within such time as not to delay the trial, any
 3   party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). Judgment on the
 4   pleadings is proper when, taking all the allegations in the pleadings as true, the moving
 5   party is entitled to judgment as a matter of law. Fajardo v. Cnty. of Los Angeles, 179
 6   F.3d 698, 699 (9th Cir. 1999). A district court may grant judgment to a defendant only
 7   when it is “beyond doubt that the plaintiff can prove no set of facts in support of his claim
 8   which would entitle him to relief.” Enron Oil Trading & Transp. Co. V. Walbrook Ins.
 9   Co., 132 F.3d 526, 529 (9th Cir. 1997) (citations omitted).
10
11   III.   MOTION TO SEAL
12          In support of their motion, Defendants attach 12 videos of Lee’s arrest taken from
13   the officers’ body-cameras. Defendants request the Court seal the body camera videos.
14   Lee does not oppose Defendants’ request.
15          Federal law creates a strong presumption in favor of public access to court records,
16   but this right of access is not absolute. San Jose Mercury News, Inc. v. United States
17   Dist. Court, 187 F.3d 1096, 1102 (9th Cir. 1999). “Every Court has supervisory power
18   over its own records and files, and may provide access to court documents at its
19   discretion.” Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995) (citing Nixon v.
20   Warner Communications, Inc., 435 U.S. 589, 598 (1978). District courts, therefore, have
21   authority to seal and unseal court records, a power that derives from their inherent
22   supervisory power. See Hagestad, 49 F.3d at 1434.
23          Whenever a district court is asked to seal court records in a civil case, the
24   presumption in favor of access can only be overcome by a showing of “sufficiently
25   important countervailing interests.” San Jose Mercury News, Inc., 187 F.3d at 1102. The
26   party moving to seal records “bears the burden of overcoming this strong presumption by
27   meeting the compelling reasons standard.” Kamakana v. City and County of Honolulu,
28   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner COmmuns., Inc., 435

                                                   3
                                                                                    18cv0159 W (BLM)
 1   U.S. 589, 597 n.7 (1978)). In order to fulfill this burden, the moving party “must
 2   articulate compelling reasons supported by specific factual findings … that outweigh the
 3   general history of access and the public policies favoring disclosure….” Id. at 1179.
 4         Factors relevant to determining whether the presumption has been overcome
 5   include the “public interest in understanding the judicial process and whether disclosure
 6   of the material could result in improper use of the material for scandalous or libelous
 7   purposes or infringement upon trade secrets.” Hagestad, 49 F.3d at 1434 (quoting EEOC
 8   v. Erection Co., Inc., 900 F.2d 168, 170 (9th Cir. 1990)). “After taking all relevant
 9   factors into consideration, the district court must base its decision on a compelling reason
10   and articulate the factual basis for its ruling, without relying on hypothesis or conjecture.”
11   Id. (citing Valley Broad. Co. v. United States Dist. Court, 798 F.2d 1289, 1295 (9th Cir.
12   1986)).
13         As a natural consequence of the public’s right of access to records in civil cases,
14   the presumption of public access cannot be overcome by the parties’ stipulation. As
15   Judge Posner recognized, the district judge is duty-bound to scrutinize any request to seal
16   court documents and therefore “may not rubber stamp a stipulation to seal the record.”
17   Citizens First Nat. Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir.
18   1999); accord City of Hartford v. Chase, 942 F.2d 130, 136 (1st Cir. 1991) (“the trial
19   court–not the parties themselves–should scrutinize every such agreement involving the
20   sealing of court papers and what, if any, of them are to be sealed...”). In Brown v.
21   Advantage Eng’g, Inc., 960 F.2d 1013 (11th Cir. 1992), the Eleventh Circuit vacated a
22   district court’s sealing order where the sole justification offered for the order was that
23   sealing was necessary to facilitate settlement. The court held that such a justification did
24   not overcome the public’s presumptive right of access to the sealed court records:
25         It is immaterial whether the sealing of the record is an integral part of a
           negotiated settlement between the parties, even if the settlement comes with
26
           the court’s active encouragement. Once a matter is brought before a court
27         for resolution, it is no longer solely the parties’ case, but also the public’s
28

                                                   4
                                                                                    18cv0159 W (BLM)
 1         case. Absent a showing of extraordinary circumstances ... the court file must
           remain accessible to the public.
 2
 3   Id. at 1016.
 4         Here, Defendants’ contention that the videos should be sealed is based on
 5   conclusory assertions that are unsupported by facts. Defendants contend the videos “may
 6   and/or do contain the confidential, private information of the Defendant Officers to
 7   include specific information regarding their identities.” (Mt. Seal P&A [Doc. 24-1] 4:17–
 8   19.) But the Court has reviewed the videos and it is entirely unclear what information
 9   Defendants consider “confidential, private” regarding their identities. Nor do Defendants
10   provide any hint as to what they consider confidential and private.
11         Defendants also contend the videos should be sealed because “they contain
12   privileged Official Information acquired in confidence by a police officer in the course of
13   his duty that was not open, or officially disclosed to the public prior to the time the claim
14   of privilege was made. Cal. Evidence Code § 1040.” (Id. 4:17–24.) Assuming for the
15   sake of argument the information fits within the definition of “official information,” a
16   public entity may refuse to disclose or prevent another from disclosing if:
17         (1) Disclosure is forbidden by an act of Congress of the United States or a
           statute of this state;
18
19         (2) Disclosure of the information is against the public interest because there
           is a necessity for preserving the confidentiality of the information that
20
           outweighs the necessity for disclosure in the interest of justice….”
21
22   Id. Based on this language, it is not sufficient for Defendants to claim the videos are
23   privileged. They must also demonstrate disclosure is forbidden by law or is against the
24   public interest. Because Defendants have not attempted to demonstrate either,
25   Defendants have failed to demonstrate the videos should be sealed under section 1040.
26         Finally, Defendants contend the videos should be sealed because they contain
27   “private, personal information that if disclosed to the public could cause irreparable harm
28   and/or violate the rights of privacy of Plaintiff and/or the Defendant Officers.” (Id. 4:25–

                                                   5
                                                                                   18cv0159 W (BLM)
 1   5:3.) Defendants, however, fail to provide any support as to how videos of an arrest
 2   made on a crowded sidewalk contain information that if disclosed to the public could
 3   cause harm or violate anyone’s rights.
 4         For these reasons, the Court finds Defendants have failed to overcome the
 5   presumption in favor of public access to the videos.
 6
 7   IV.   ANALYSIS
 8         A.     The body-camera videos may not be considered in deciding Defendant’s
 9                Rule 12(c) motion.
10         Defendants contend they are entitled to qualified immunity. In support of their
11   argument, Defendants request that the Court consider the officers’ body-camera videos in
12   evaluating the motion for judgment on the pleadings. Defendants contend the videos
13   should be considered “part of the FAC for purposes of [the] motion” because the FAC
14   “undoubtedly relies upon the circumstances surrounding [Lee’s] detention and arrest,”
15   which the videos document. (P&A [Doc. 23-1] 6:8–22.)
16         Although the complaint’s factual allegations generally must be treated as true in
17   evaluating a motion for judgment on the pleading, courts may consider documents
18   incorporated into the complaint by reference, and matters properly subject to judicial
19   notice. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007). Here,
20   Defendants’ theory is that the videos may be considered under the incorporation-by-
21   reference doctrine. The Court disagrees.
22         As demonstrated by the parties’ briefs, within the Ninth Circuit, district courts are
23   split on whether the incorporation-by-reference doctrine allows a court to consider an
24   officer’s body-camera video in a Rule 12 motion. Lihosit v. Flam, 2016 WL 2865870
25   (D. Ariz. 2016), relied on by Defendants, found it was appropriate to consider body-
26   camera videos of plaintiff’s arrest in evaluating a motion to dismiss. Lihosit reasoned
27   that it could consider the videos because they were “essential to a full understanding of
28   the events underlying [plaintiff’s] complaint….” Id. at *3. In contrast, Estate of Smith v.

                                                  6
                                                                                  18cv0159 W (BLM)
 1   City of San Diego, 2018 WL 3706842 (9th Cir. 2018), cited by Lee, refused to consider
 2   body-camera videos in evaluating a Rule 12 motion. Defendant argued the court could
 3   review the videos because “they depict the events that form the basis” of plaintiff’s
 4   claims and thus plaintiff’s claims “necessarily rel[ied]” on the videos. Id. at *3. The
 5   district court rejected the argument, reasoning:
 6         [a] complaint necessarily relies on a piece of evidence when the piece of
           evidence itself is indispensable to a claim in the complaint. [Citation
 7
           omitted.] A complaint does not necessarily rely on every piece of evidence
 8         that depicts the events forming the basis of the claims in the complaint. In
           this case, neither the Videos nor the Transcripts are an indispensable part of
 9
           Plaintiffs’ claims; they are evidence of the events underlying Plaintiffs
10         claims. Consequently, the SAC does not necessarily rely on the Videos or
           Transcripts and the Court may not consider the Videos or the Transcripts in
11
           analyzing the City Defendants’ Motion under Rule 12(b)(6).
12
13   Id.
14         Not only does this Court find Smith’s reasoning persuasive, its finding is consistent
15   with recent Ninth Circuit cases involving the incorporation-by-reference doctrine. In
16   Sams v. Yahoo! Inc., 713 F.3d 1175 (9th Cir. 2013), for example, plaintiffs sued Yahoo!
17   for producing certain private records pursuant to a subpoena issued by a district attorney
18   in Georgia. Plaintiffs’ complaint did not attach the subpoenas but alleged Yahoo! should
19   not have produced the records because the subpoenas were facially invalid. Yahoo!’s
20   motion to dismiss argued the subpoenas were facially valid, and included copies of the
21   subpoenas. In affirming the district court’s dismissal of the lawsuit, the Ninth Circuit
22   found the court properly considered the subpoenas because the documents were “critical”
23   to plaintiffs’ lawsuit and there was no factual disputes as to their content. Id. at 1179.
24         Recently, in Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988 (9th Cir. 2018),
25   the Ninth Circuit clarified “when it is proper to … incorporate by reference documents
26   into a complaint, and when it is not.” Id. at 999. According to the court, such
27   clarification was necessary given the “overused and improper” application of the
28   doctrine. Id. at 998. The court explained that “incorporation-by-reference is a judicially

                                                   7
                                                                                    18cv0159 W (BLM)
 1   created doctrine that treats certain documents as though they are part of the complaint
 2   itself. The doctrine prevents plaintiffs from selecting only portions of documents that
 3   support their claims, while omitting portions of those very documents that weaken—or
 4   doom— their claims. [Citations omitted.]” Id. at 1002. The doctrine applies “‘if the
 5   plaintiff refers extensively to the document or the document forms the basis of the
 6   plaintiff’s claims.” Id. (citing United States v. Ritchie, 342 F.3d 903, 907 (9th Cir.
 7   2003)).
 8         Under Sams and Khoja, incorporation-by-reference requires more than that the
 9   document or video provides “a full understanding” of the incident giving rise to the
10   arrest. Khoja clarifies that the doctrine requires the complaint to refer to the material or
11   that plaintiff’s claims are based on the material. Id. at 1002. Consistent with Khoja, in
12   Sams the complaint referred to and was based on the subpoenas to the extent plaintiffs’
13   claims depended on their validity.
14         Here, Lee’s claims are based on the events surrounding his arrest. The FAC does
15   not refer to the videos, and while they—like witness statements and other evidence—are
16   important in helping the trier of fact understand the circumstances, Lee’s claims are not
17   based on the videos. Accordingly, the videos do not fit within the incorporation-by-
18   reference doctrine and may not be considered in evaluating Defendants’ motion.
19
20         B.     Qualified Immunity
21         In arguing that they were entitled to qualified immunity, Defendants assumed the
22   body-camera videos would be considered. Thus, Defendants’ motion is based on a
23   factual background that is not supported by the FAC’s allegations. Because Defendants’
24   claim that they acted reasonably in arresting Lee is not based on the facts set forth in the
25   FAC, Defendants have failed to demonstrate they are entitled to qualified immunity.
26         Similarly, Defendants’ request for judgment on the pleadings as to Lee’s state
27   causes of action is based on the assumption the Court would find the officers acted
28   reasonably. Because Defendants’ have failed to establish they acted reasonably based on

                                                   8
                                                                                   18cv0159 W (BLM)
 1   the FAC’s factual allegations, Defendants have failed to establish they are entitled to
 2   judgment as to Lee’s state claims.
 3
 4   V.    CONCLUSION & ORDER
 5          For the foregoing reasons, the Court DENIES Defendants’ motion to seal [Doc.
 6   24] and motion for judgment on the pleadings [Doc. 23].
 7   Dated: January 7, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  9
                                                                                  18cv0159 W (BLM)
